UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1895


BYRON R. BARTLETT; CONNIE J. BEALS-BARTLETT,

                Plaintiffs - Appellants,

          v.

BANK OF AMERICA, NA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:13-cv-00975-MJG)


Submitted:   February 27, 2015                Decided:   May 20, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott C. Borison, LEGG LAW FIRM, LLC, San Mateo, California;
Phillip R. Robinson, CONSUMER LAW CENTER LLC, Silver Spring,
Maryland, for Appellants. Brian R. Matsui, MORRISON & FOERSTER
LLP, Washington, D.C.; Michael J. Agoglia, Angela E. Kleine,
MORRISON & FOERSTER LLP, San Francisco, California, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Byron R. Bartlett and Connie J. Beals-Bartlett appeal the

district      court’s     order       granting      Bank    of    America,       NA’s   (BOA)

motion to dismiss and dismissing for failure to state a claim

their class action complaint seeking damages for BOA’s alleged

failure to comply with the mandatory disclosure requirements of

the Fair Credit Reporting Act (FCRA) — specifically, 15 U.S.C.

§ 1681g(g) (2012).              On appeal, the Bartletts contend that the

district court erred in finding § 1681g(g) inapplicable to their

loan modification request.              Finding no error, we affirm.

       We     review     de    novo    the     district      court’s       dismissal     for

failure to state a claim under Federal Rule of Civil Procedure

12(b)(6).       Sec’y of State for Def. v. Trimble Navigation Ltd.,

484 F.3d 700,     705     (4th    Cir.       2007).        “[W]hen       ruling   on   a

defendant’s motion to dismiss, a judge must accept as true all

of     the     factual        allegations      contained         in      the    complaint.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007).                        However, “[f]actual

allegations must be enough to raise a right to relief above the

speculative level.”             Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007).       The complaint must contain “enough facts to state a

claim to relief that is plausible on its face.”                          Id. at 570.

       Section 1681g(g) requires a mortgage lender to make certain

disclosures to a consumer regarding the consumer’s credit score

when    that    score     is    used    “in    connection         with    an    application

                                               2
initiated or sought by a consumer for a closed end loan or the

establishment of an open end loan for a consumer purpose that is

secured by 1 to 4 units of residential real property.”                            15

U.S.C. § 1681g(g)(1).             The   FCRA   provides    a   private   right    of

action against a mortgage lender that willfully or negligently

fails    to     comply     with     the    disclosure      requirements         under

§ 1681g(g).      15 U.S.C. §§ 1681n, 1681o (2012).

       On appeal, the Bartletts first contend that § 1681g(g) is

not limited to new closed end loan applications but applies to

any    credit   application,       including      loan   modifications.         Thus,

they argue, Connie’s request for a loan modification entitled

her to the disclosures mandated by § 1681g(g), and the district

court therefore improperly dismissed their complaint.

       In support of their argument, the Bartletts discuss the

definition of “credit” and cases in which courts have held that

loan    modifications      constitute      credit   applications.        The     term

“credit” does not, however, appear in § 1681g(g).                    Rather, the

relevant portion of § 1681g(g) applies to “closed end loans.”

The Bartletts point to no authority supporting a conclusion that

a request for modification of an existing loan constitutes an

application for a closed end loan under § 1681g(g).                       Thus, we

conclude      that   the   district       court    correctly    found    that    the

Bartletts failed to state a claim that Connie was entitled to

the disclosures required by § 1681g(g).

                                           3
      Second, the Bartletts contend that, because Byron was not a

borrower     on    the     original         mortgage    loan,          his    status     as     a

coborrower on the loan modification requests necessarily made

him   an   applicant        for       a    closed    end    loan        entitled       to     the

disclosures       mandated       by       § 1681g(g).       The       plain    language        of

§ 1681g(g), however, requires disclosure by a mortgage lender

only when the lender “uses a consumer credit score . . . in

connection        with     an    application        initiated          or     sought     by    a

consumer.”        15 U.S.C. § 1681g(g); see Smith v. United States,

508 U.S. 223, 228-29 (1993) (defining “use”).

      In their complaint, the Bartletts alleged only that BOA

obtained Connie’s credit score in assessing her eligibility for

loan modification.              They made no allegation that BOA actually

obtained or used Byron’s credit scores.                         Thus, we conclude that

the district court properly dismissed the Bartletts’ claim that

Byron was entitled to the disclosures mandated by § 1681g(g).

      Accordingly,         we    affirm      the    district      court’s       order.         We

dispense     with        oral    argument       because         the    facts     and        legal

conclusions       are    adequately         presented      in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                               4